     Case 1:18-cr-00078-DAD-SKO Document 52 Filed 08/18/20 Page 1 of 2

 1   McGREGOR W. SCOTT
     United States Attorney
 2   BRIAN W. ENOS
     Assistant United States Attorney
 3   2500 Tulare Street, Suite 4401
     Fresno, Ca 93721
 4   Telephone: (559) 497-4000
     Facsimile: (559) 497-4099
 5
     Attorneys for Plaintiff
 6   United States of America

 7

 8                                      UNITED STATES DISTRICT COURT

 9                                     EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                             Case No. 1:18-CR-00078-NONE-SKO

12                                      Plaintiff,         FINAL ORDER OF FORFEITURE

13                                v.

14   DAVID JAHVE NIN,

15                                      Defendant.

16

17             On or about November 6, 2019, this Court entered a Preliminary Order of Forfeiture

18   pursuant to the provisions of 18 U.S.C. § 2253, based upon the plea agreement entered into

19   between plaintiff and defendant David Jahve Nin forfeiting to the United States the following

20   property:

21                       a. iMac computer with internal hard drive, seized from defendant by law

22                            enforcement on or about August 30, 2017;

23                       b. SD cards, compact discs, hard drives, or other electronic storage devices

24                            containing visual depictions of minors engaged in sexually explicit conduct

25                            and seized from defendant by law enforcement on or about August 30, 2017.

26             Beginning on January 17, 2020, for at least 30 consecutive days, the United States

27   published notice of the Court’s Order of Forfeiture on the official internet government forfeiture

28   site www.forfeiture.gov. Said published notice advised all third parties of their right to petition
      Final Order of Forfeiture                             1
     Case 1:18-cr-00078-DAD-SKO Document 52 Filed 08/18/20 Page 2 of 2

 1   the Court within sixty (60) days from the first day of publication of the notice for a hearing to

 2   adjudicate the validity of their alleged legal interest in the forfeited property.

 3            The Court has been advised that no third party has filed a claim to the subject property,

 4   and the time for any person or entity to file a claim has expired.

 5            Accordingly, it is hereby ORDERED and ADJUDGED:

 6            1.        A Final Order of Forfeiture shall be entered forfeiting to the United States all

 7   right, title, and interest in the above-listed property pursuant to 18 U.S.C. § 2253, including all

 8   right, title, and interest of David Jahve Nin.

 9            2.        All right, title, and interest in the above-listed property shall vest solely in the

10   name of the United States of America.

11            3.        The U.S. Customs and Border Protection shall maintain custody of and control

12   over the subject property until it is disposed of according to law.

13   IT IS SO ORDERED.
14
         Dated:        August 18, 2020
15                                                           UNITED STATES DISTRICT JUDGE

16

17

18

19

20
21

22

23

24

25

26
27

28
     Final Order of Forfeiture                               2
